The opinion of the court was delivered, January 9th 1872, by
Agnew, J.
Parish v. Stevens, 3 S. & R. 298, decided that the limitation of five years, contained in the Act of 1804, began to run from the sale of unseated lands sold for unpaid taxes. This was overruled in Waln v. Shearman, 8 S. & R. 357, on account of the supposed hardship of requiring the former owner to bring his action of ejectment against a vacant possession, and it was therein held that the limitation ran only from the time actual possession had been taken by the purchaser at the tax-sale. But the Act of 29th March 1824 removed this difficulty, and it is now the settled law that the limitation of five years begins to run from- the time of the delivery of the deed to the purchaser under the tax-sale. After that moment the former owner can bring his action under the provisions of the Act of 1824, whether the possession be vacant or not: Robb v. Bowen, 9 Barr 71; Sheik v. McElroy, 8 Harris 25; Burd’s Ex’rs. v. Patterson, 10 Id. 219; Iddings v. Cairns, 2 Grant 88. This, therefore, is a full answer to the errors assigned to the charge of the court on the subject of the tax-titles. The first sale took place in 1806, and the second in 1817, while John Johnston, the father of the defendants, did not enter into the possession until the year 1837, and then he entered as an intruder, without color of title. Thus entering, after the five years were fully ended, and without color of title, the case does not fall within that class of cases which rule that the purchaser- at the tax-sale under the Act of 1804 must prove all the prerequisites to make the sale good under that act. The learned judge below was therefore right in saying that the plaintiffs had shown a good title under the tax-sales against the defendants, and could recover únless prevented by the other defences set up. He was right also in his instructions upon the alleged contract for the sale of the 40 acres.
Finding no error in the record,
The judgment is affirmed.